Citation Nr: 1100307	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  09-17 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel







INTRODUCTION

The Veteran served on active duty from May 1968 to March 1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 rating decision of a Department of 
Veterans Affairs (VA), Regional Office (RO), that denied the 
Veteran's claim for service connection for tinnitus.  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, tinnitus 
is related to acoustic trauma in active service.  


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  However, given the 
results favorable to the Veteran, further development under the 
VCAA or other law would not result in a more favorable outcome or 
be of assistance to this inquiry.

In the decision below, the Board grants the claim of service 
connection for tinnitus.  The RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Service Connection 

The Veteran asserts service connection for tinnitus on the basis 
that he developed the condition due to in-service, non-combat-
related acoustic trauma.  In support, in his statements, the 
Veteran reports that the condition has been chronic since that 
time.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  The law also provides that service connection 
may be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Veteran's military occupational specialty was that of stores 
manager.  The Board notes that VA has conceded that the Veteran 
was likely exposed to acoustic trauma during service, and that 
service connection has been granted for bilateral hearing loss as 
a result.  As such, the Board concedes the occurrence of the 
in-service acoustic trauma.  

In a September 2005 VA Tinnitus Questionnaire, the Veteran 
reported that he currently experienced constant tinnitus in both 
ears that had started in 1969 during his period of service 
approximately 37 years earlier.  He described the tinnitus as a 
ringing sound.

On VA examination in March 2009, the Veteran reported constant 
bilateral tinnitus that had been present for approximately four 
to five years.  The examiner found that the Veteran's tinnitus 
was not likely a symptom associated with his hearing loss.  The 
examiner opined that it was not likely that the Veteran's 
tinnitus was a direct result of his period of service because he 
was discharged from service in 1972 yet reported his onset of 
tinnitus to be four to five years ago.  The examiner based the 
opinion on clinical experience and expertise as a licensed 
audiologist.  

In a March 2009 VA medical report, the Veteran noted that he 
appreciated some ringing in the ears when he was in large groups 
of people but that the ringing otherwise did not bother him too 
much.  

In his April 2009 notice of disagreement and May 2009 Appeal to 
Board of Veterans' Appeals (VA Form 9), the Veteran clarified 
that the onset of his tinnitus had been in 1969 during his period 
of service.  He explained that he had misspoken during his March 
2009 VA examination regarding the onset of his tinnitus because 
he had misunderstood and misheard the examiner's question.   

The Veteran is indeed competent to testify as to the observable 
aspects of tinnitus.  As tinnitus is a diagnosis based on purely 
subjective complaints, the Board may accept his statements in 
this regard.  Indeed, in Barr v. Nicholson, 21 Vet. App. 303, 305 
(2007), the United States Court of Appeals for Veterans Claims 
(Court) held that when a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  Id.  The Board acknowledges that the Veteran had 
reported only a four to five year onset of his tinnitus at his 
March 2009 VA examination.  However, the Veteran's earlier 
assertion in a September 2005 VA Tinnitus Questionnaire was that 
he had continuously experienced tinnitus since 1969.  The Veteran 
also clarified in April 2009 and May 2009 statements that he had 
misunderstood the March 2009 VA examiner's question regarding his 
onset of tinnitus, thereby causing him to misspeak with regards 
to this issue at his examination.  He confirmed that the actual 
date of onset of his tinnitus was in 1969.  The Veteran's April 
2009 and May 2009 statements clarified the date of onset of his 
tinnitus to be in 1969, which was consistent with his earlier 
September 2005 assertion of his tinnitus onset date.  
Additionally, the Veteran provided a plausible explanation as to 
why there was a discrepancy in the report of his tinnitus onset 
date at his March 2009 VA examination.  Therefore, the Board 
finds that the Veteran's statements concerning the presence and 
1969 date of onset of his tinnitus to be credible, thereby 
providing highly probative evidence in support of his claim.      

The Board notes that the March 2009 VA examiner opined that the 
Veteran's tinnitus was not caused by service because the Veteran 
had reported that the onset of his tinnitus was only four to five 
years ago.  However, the examiner's opinion is based on the 
Veteran's misstatement of the date of onset of his tinnitus, and 
the Board has determined that the Veteran's report of having 
first experienced tinnitus in 1969 is more credible than the 
misstatement of his tinnitus onset date at his VA examination.  
Therefore, the Board places no probative value on the examiner's 
nexus opinion.  

In light of the Veteran's credible account of having tinnitus 
since being exposed to acoustic trauma during service and the 
current diagnosis of tinnitus, and resolving doubt in the 
Veteran's favor, the Board finds that the tinnitus had its onset 
as a result of the Veteran's period of active service.  

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional medical 
opinion.  However, under the benefit of the doubt rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon the 
issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 

Resolving all reasonable doubt in favor of the Veteran, the Board 
finds that service connection for tinnitus is warranted.  The 
competent evidence of record shows that the Veteran's tinnitus 
had its onset during his period of active service.  Therefore, 
the Board concludes that tinnitus was incurred in service.  
Accordingly, the Board finds that the evidence shows that it is 
at least as likely as not that tinnitus was incurred in service 
and the Veteran's claim for service connection for tinnitus is 
granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for tinnitus is granted.  



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


